DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dogru et al., A Graphical Data Flow Language for Retrieval, Analysis, and Visualization of a Scientific Database (hereinafter “Dogru”).

As per claims 1, 12, and 17, Dogru teaches:
executing, by a data processing system, a program that specifies operations, with the program being written in a language (Dogru pg. 249-250), where the data flow graph is the program, where DFQL is the language;
accessing a translation file that includes one or more instructions for translating the language of the program into a language of a database, wherein the translation file specifies one or more operations in the language of the program that are supported by the database and further specifies the semantic meaning of the one or more supported operations in the language of the database (Dogru pp. 257-258, Section 5.1), where the language specifies a translation from relational modules expressed in the language and equivalent SQL statements;
determining, from the translation file, one or more of the operations of the program that are unsupported by the database (Dogru pp. 257-258, Section 5.1), where extended DFQL modules are operations that are unsupported;
processing, by the program, the one or more of the operations that are unsupported by the database (Dogru pp. 257-258, Section 5.1), where an external function call is invoked;
determining, from the translation file, one or more of the operations of the program that are supported by the database (Dogru pp. 257-258, Section 5.1), where relational DFQL modules are determined to be supported by the database; and
for the one or more of the operations that are supported by the database:
translating, using the translation file, a portion of the program representing the one or more of the operations that are supported by the database into the language of the database (Dogru pp. 257-258, Section 5.1), where relational modules are “folded” into SQL statements – the claimed translating;
transmitting, to the database, the translated portion of the program (Dogru pp. 257-258, Section 5.1), where the SQL statement is executed; and
receiving, by the program and from the database, data resulting from execution, within the database, of the translated portion of the program representing the one or more of the operations that are supported by the database (Dogru pp. 257-258, Section 5.1), where the temporary table is populated with results.

As per claims 2, 13, and 18, the rejection of claims 1, 12, and 17 is incorporated, and Dogru further teaches:
performing, by the program, one or more additional operations on the data received from the database and on data returned from the processing of the one or more of the operations that are unsupported by the database (Dogru pp. 256-257, Section 4), where operations to prepare for presentation the data resulting from both relational and extended transformation modules are performed.

As per claims 3 and 19, the rejection of claims 1 and 17 is incorporated, and Dogru further teaches:
wherein the program includes an executable dataflow graph having components representing the operations connected by links representing flows of data between the operations (Dogru pg. 253, Fig. 3).

As per claims 4 and 14, the rejection of claims 1 and 12 is incorporated, and Dogru further teaches:
wherein translating the portion of the program representing the one or more of the operations that are supported by the database includes generating one or more queries to the database in the language of the database for performing, within the database, the one or more of the operations (Dogru pp. 257-258, Section 5.1), where modules are translated to SQL statements.

As per claims 5 and 15, the rejection of claims 4 and 14 is incorporated, and Dogru further teaches:
removing, from the program, the one or more operations that are supported by the database (Dogru pp. 257-258, Section 5.1), where the operation represented by the DFQL module is not processed by the DFQL system; and
inserting, into the query operation, the one or more queries to the database in the language of the database (Dogru pp. 257-258, Section 5.1), where the operation represented by the DFQL module is performed by applying a SQL statement by an underlying DBMS.

As per claim 6, the rejection of claim 1 is incorporated, and Dogru further teaches:
wherein determining the one or more of the operations that are supported by the database includes applying one or more pattern matching rules to the one or more operations in the translation file specified in the language of the program (Dogru pp. 253-255, Section 3.3), where modules are determined to be either relational (i.e., supported by the database) or extended (i.e., not supported by the database) such that relational modules are determined by matching a member of the modules in the class.

As per claims 7, 16, and 20, the rejection of claims 1, 12, and 17 is incorporated, and Dogru further teaches:
wherein the semantic meaning accounts for at least one of a data type, a meaning of an operator, a meaning of a function, or an intended result of an operation, of the one or more supported operations in the language of the database (Dogru pp. 253-255, Section 3.3), where the relational transformation modules specify a semantic meaning of the function, and the intended result of the operation.

As per claim 8, the rejection of claim 1 is incorporated, and Dogru further teaches:
wherein the translation file is not encoded in the program (Dogru pp. 253-255, Section 3.3), where the relational transformation modules are specified in the language specification.

As per claim 9, the rejection of claim 1 is incorporated, and Dogru further teaches:
receiving, from the program, an indication of the language of the database (Dogru pp. 253-255, Section 3.3), where the selection of a relational transformation module indicates that SQL is the language of the database.

As per claim 10, the rejection of claim 1 is incorporated, and Dogru further teaches:
wherein the language of the program includes a data manipulation language, and wherein the language of the database includes a structured query language (Dogru pp. 253-255, Section 3.3), where extended transformation modules manipulate data, and where relational transformation modules indicate operations to be performed on an underlying relational database.

As per claim 11, the rejection of claim 1 is incorporated, and Dogru further teaches:
wherein the translation file includes one or more instructions for translating the language of the program into a language of a plurality of databases including the language of the database (Dogru pp. 257-258, Section 5.1), where instructions on how to “fold” relational modules into SQL statements are specified in the language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159